Exhibit 10(o)

Amendment to EFH Salary Deferral Program

Pursuant to Section 14 of the EFH Salary Deferral Program (“Plan”) and the
authority delegated to the Non-Qualified Plan (“NQP”) Committee by the Board of
Directors of Energy Future Holdings Corp. (the “Company”) to amend the Plan, the
NQP Committee approves the following amendments to the Plan:

WHEREAS, the Company wishes to amend the Plan to provide for cashout of small
accounts and to eliminate certain provisions applicable to amounts contributed
to the Plan prior to April 1, 1998.

NOW, THEREFORE, the Plan is hereby amended as follows:

 

1. The Plan is amended by adding a new sentence at the end of existing
Section 6.1 to read as follows:

Notwithstanding the foregoing, effective as of January 1, 2011, this Section 6.1
shall apply to the entirety of each Participant’s Account under the Plan,
without regard to the date on which any amounts were deferred or contributed to
the Plan.

 

2. The Plan is amended by adding a new sentence at the end of existing
Section 6.2 to read as follows:

Notwithstanding the foregoing, effective as of January 1, 2011, the provisions
of this Section 6.2 shall no longer apply and all Accounts under the Plan shall
be invested in accordance with the provisions of Section 6.1.

 

3. The Plan is amended by adding a new sentence at the end of existing
Section 8.1(a) to read as follows:

Notwithstanding the foregoing, effective as of January 1, 2011, this
Section 8.1(a) shall apply to the entirety of each Participant’s Account under
the Plan, without regard to the date on which any amounts were deferred or
contributed to the Plan.

 

4. The Plan is amended by adding a new sentence at the end of existing
Section 8.1(b) to read as follows:

Notwithstanding the foregoing, effective as of January 1, 2011, the provisions
of this Section 8.1(b) shall no longer apply and all Accounts under the Plan
shall be valued in accordance with the provisions of Section 8.1(a).

 

5. The Plan is amended by adding a new Section 8.2(b)(vi) to read as follows:

(vi) Notwithstanding the foregoing, with respect to any Participant who
experiences a Separation from Service on or after January 1, 2011, if the
aggregate balance of such



--------------------------------------------------------------------------------

Participant’s Accounts at such time is $5,000 or less, then the full value of
such Participant’s Accounts shall be paid as a lump sum as soon as practicable,
but in no event later than 60 days following such Separation from Service,
subject to Section 8.3.

 

6. The Plan is amended by adding a new Section 9.3 to read as follows:

9.3 Elimination of Special Provisions.

Notwithstanding the foregoing, from and after January 1, 2011, Exhibit B shall
no longer apply.

 

7. Except as amended hereby, the Plan shall remain in full force and effect.

 

/s/    TONY HORTON            January 13, 2011

Tony Horton   Date   Senior Vice President, Treasurer   Energy Future Holdings
Corp.  

/s/    LINDA JOJO                  January 19, 2011

Linda Jojo   Date  

Senior Vice President, Chief Information Officer

  Energy Future Holdings Corp.  

/s/    RICHARD LANDY        January 20, 2011

Rich Landy   Date   Executive Vice President, Human Resources   Energy Future
Holdings Corp.  